





COLLATERAL AGENT AGREEMENT




COLLATERAL AGENT AGREEMENT (this “Agreement”) dated as of November ___, 2008,
among Barbara R. Mittman (the “Collateral Agent”), and the parties identified on
Schedule A hereto (each, individually, a “Lender” and collectively, the
“Lenders”), who hold or will acquire promissory Notes issued or to be issued by
Wizzard Software Corporation, a Colorado corporation (“Parent”), and Interim
Healthcare of Wyoming, Inc., a Wyoming corporation (“Guarantor”), on the dates
set forth on Schedule A hereto and at, about or after the date of this Agreement
as described in the Security Agreement referred to in Section 1(a) below
(collectively herein the “Notes”).




WHEREAS, the Lenders have made, are making and will be making loans to Parent to
be secured by certain collateral; and




WHEREAS, it is desirable to provide for the orderly administration of such
collateral by requiring each Lender to appoint the Collateral Agent, and the
Collateral Agent has agreed to accept such appointment and to receive, hold and
deliver such collateral, all upon the terms and subject to the conditions
hereinafter set forth; and




WHEREAS, it is desirable to allocate the enforcement of certain rights of the
Lenders under the Notes for the orderly administration thereof.




NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the parties hereto agree as follows:




1.

Collateral.




(a)

Contemporaneously with the execution and delivery of this Agreement by the
Collateral Agent and the Lenders, (i) the Collateral Agent has or will have
entered into Security Agreements with Parent and Guarantor (“Security
Agreement”), regarding the grant of a security interest in the assets of Parent
and Guarantor (such assets are referred to herein and in the Security Agreement
as the “Collateral”) to the Collateral Agent, for the benefit of the Lenders,
(ii) Guarantor will have executed and delivered a “Guaranty” in favor of Lenders
in connection with the Obligations (as defined in the Security Agreements), and
(iii) Parent is issuing the Notes to the Lenders pursuant to a Subscription
Agreement dated at or about the issue date of the Notes as set forth on Schedule
A hereto, and pursuant to a “Subscription Agreement” dated at or about the date
of this Agreement.  Collectively, the Security Agreement, the Notes and
Subscription Agreement and other agreements referred to therein are referred to
herein as “Borrower Documents”.  All defined terms not otherwise defined herein
shall have the meanings attributed to them in the Security Agreement.




(b)

The Collateral Agent hereby acknowledges that any Collateral held by the
Collateral Agent is held for the benefit of the Lenders in accordance with this
Agreement and the Borrower Documents.  No reference to the Borrower Documents or
any other instrument or document shall be deemed to incorporate any term or
provision thereof into this Agreement unless expressly so provided.




(c)

The Collateral Agent is to distribute in accordance with the Borrower Documents
any proceeds received from the Collateral which are distributable to the Lenders
in proportion to their respective interests in the Obligations as defined in the
Security Agreement.




2.

Appointment of the Collateral Agent.





1

12/2/2008, 2:23 PM
















The Lenders hereby appoint the Collateral Agent (and the Collateral Agent hereby
accepts such appointment) to take any action including, without limitation, the
registration of any Collateral in the name of the Collateral Agent or its
nominees prior to or during the continuance of an Event of Default (as defined
in the Borrower Documents), the exercise of voting rights, if any, upon the
occurrence and during the continuance of an Event of Default, the application of
any cash collateral received by the Collateral Agent to the payment of the
Obligations, the making of any demand under the Borrower Documents, the exercise
of any remedies given to the Collateral Agent pursuant to the Borrower Documents
and the exercise of any authority pursuant to the appointment of the Collateral
Agent as an attorney-in-fact pursuant to the Security Agreement that the
Collateral Agent deems necessary or proper for the administration of the
Collateral pursuant to the Security Agreement.  Upon disposition of the
Collateral in accordance with the Borrower Documents, the Collateral Agent shall
promptly distribute any cash or Collateral in accordance with Section 10.4 of
the Security Agreement.  Parent and Lenders must notify Collateral Agent in
writing of the issuance of Notes to Lenders by Parent.  Additional Lenders may
become subject to the rights and benefits of this Agreement by participating in
the Offering and executing and delivering a copy of this Agreement to the
Collateral Agent and Company.  Schedule A may be amended from time to time to
include such additional Lenders.  The Collateral Agent will not be required to
act hereunder in connection with Notes the issuance of which was not disclosed
in writing to the Collateral Agent nor will the Collateral Agent be required to
act on behalf of any assignee of Notes without the written consent of Collateral
Agent.




3.

Action by the Majority in Interest.




(a)

Certain Actions.  Each of the Lenders covenants and agrees that only a Majority
in Interest shall have the right, but not the obligation, to undertake the
following actions (it being expressly understood that less than a Majority in
Interest hereby expressly waive the following rights that they may otherwise
have under the Borrower Documents ) :




(i)

Acceleration.  If an Event of Default occurs, after the applicable cure period,
if any, a Majority in Interest may, on behalf of all the Lenders, instruct the
Collateral Agent to provide to Parent and/or Guarantor notice to cure such
default and/or declare the unpaid principal amount of the Notes to be due and
payable, together with any and all accrued interest thereon and all costs
payable pursuant to such Notes;




(ii)

Enforcement.  Upon the occurrence of any Event of Default after the applicable
cure period, if any, a Majority in Interest may instruct the Collateral Agent to
proceed to protect, exercise and enforce, on behalf of all the Lenders, their
rights and remedies under the Borrower Documents against Parent and/or
Guarantor, and such other rights and remedies as are provided by law or equity;
and




(iii)

Waiver of Past Defaults.  A Majority in Interest may instruct the Collateral
Agent to waive any Event of Default by written notice to Parent and/or
Guarantor, and the other Lenders, but not waive damages accrued or accruing
until the effective date of such waiver.




(b)

Permitted Subordination and Release.  A Majority in Interest may instruct the
Collateral Agent to agree to release in whole or in part or to subordinate any
Collateral to any claim or other actual or proposed security interest and may
enter into any agreement with Parent and/or Guarantor to evidence such
subordination; provided, however, that subsequent to any such release or
subordination, each Note shall remain pari passu with the other Notes held by
the Lenders.








2

12/2/2008, 2:23 PM













(c)

Further Actions.  A Majority in Interest may instruct the Collateral Agent to
take any other action described in Section 13(h) of the Subscription Agreement
and subject to the conditions described in Section 13(h) of the Subscription
Agreement by instructing the Collateral Agent in writing to take such action on
behalf of all the Lenders.




(d)

Majority in Interest.  For so long as any obligations remain outstanding on the
Notes, Majority in Interest for the purposes of this Agreement and the Borrower
Documents shall mean Lenders who hold not less than sixty-six percent (66%) of
the outstanding principal amount of the Notes.  




4.

Power of Attorney.




(a)

To effectuate the terms and provisions hereof, the Lenders hereby appoint the
Collateral Agent as their attorney-in-fact (and the Collateral Agent hereby
accepts such appointment) for the purpose of carrying out the provisions of this
Agreement including, without limitation, taking any action on behalf of, or at
the instruction of, the Majority in Interest at the written direction of the
Majority in Interest and executing any consent authorized pursuant to this
Agreement and taking any action and executing any instrument that the Collateral
Agent may deem necessary or advisable (and lawful) to accomplish the purposes
hereof.




(b)

All acts done under the foregoing authorization are hereby ratified and approved
and neither the Collateral Agent nor any designee nor agent thereof shall be
liable for any acts of commission or omission, for any error of judgment, for
any mistake of fact or law except for acts of gross negligence or willful
misconduct.




(c)

This power of attorney, being coupled with an interest, is irrevocable while
this Agreement remains in effect.




5.

Expenses of the Collateral Agent.  The Lenders shall pay any and all reasonable
costs and expenses incurred by the Collateral Agent, including, without
limitation, reasonable costs and expenses relating to all waivers, releases,
discharges, satisfactions, modifications and amendments of this Agreement, the
administration and holding of the Collateral, insurance expenses, and the
enforcement, protection and adjudication of the parties’ rights hereunder by the
Collateral Agent, including, without limitation, the reasonable disbursements,
expenses and fees of the attorneys the Collateral Agent may retain, if any, each
of the foregoing in proportion to their holdings of the Notes.




6.

Reliance on Documents and Experts.  The Collateral Agent shall be entitled to
rely upon any notice, consent, certificate, affidavit, statement, paper,
document, writing or communication (which may be by telegram, cable, telex,
telecopier, or telephone) reasonably believed by it to be genuine and to have
been signed, sent or made by the proper person or persons, and upon opinions and
advice of its own legal counsel, independent public accountants and other
experts selected by the Collateral Agent.




7.

Duties of the Collateral Agent; Standard of Care.




(a)

The Collateral Agent’s only duties are those expressly set forth in this
Agreement, and the Collateral Agent hereby is authorized to perform those duties
in accordance with commercially reasonable practices.  The Collateral Agent may
exercise or otherwise enforce any of its rights, powers, privileges, remedies
and interests under this Agreement and applicable law or perform any of its
duties under this Agreement by or through its officers, employees, attorneys, or
agents.








3

12/2/2008, 2:23 PM













(b)

The Collateral Agent shall act in good faith and with that degree of care that
an ordinarily prudent person in a like position would use under similar
circumstances.




(c)

Any funds held by the Collateral Agent hereunder need not be segregated from
other funds except to the extent required by law.  The Collateral Agent shall be
under no liability for interest on any funds received by it hereunder.




8.

Resignation.  The Collateral Agent may resign and be discharged of its duties
hereunder at any time by giving written notice of such resignation to the other
parties hereto, stating the date such resignation is to take effect.  Within
five (5) days of the giving of such notice, a successor collateral agent shall
be appointed by the Majority in Interest; provided, however, that if the Lenders
are unable so to agree upon a successor within such time period, and notify the
Collateral Agent during such period of the identity of the successor collateral
agent, the successor collateral agent may be a person designated by the
Collateral Agent, and any and all fees of such successor collateral agent shall
be the joint and several obligation of the Lenders.  The Collateral Agent shall
continue to serve until the effective date of the resignation or until its
successor accepts the appointment and receives the Collateral held by the
Collateral Agent but shall not be obligated to take any action hereunder.  The
Collateral Agent may deposit any Collateral with the Supreme Court of the State
of New York for New York County or any such other court in New York State that
accepts such Collateral.




9.

Exculpation.  The Collateral Agent and its officers, employees, attorneys and
agents, shall not incur any liability whatsoever for the holding or delivery of
documents or the taking of any other action in accordance with the terms and
provisions of this Agreement, for any mistake or error in judgment, for
compliance with any applicable law or any attachment, order or other directive
of any court or other authority (irrespective of any conflicting term or
provision of this Agreement), or for any act or omission of any other person
engaged by the Collateral Agent in connection with this Agreement, unless
occasioned by the exculpated person’s own gross negligence or willful
misconduct; and each party hereto hereby waives any and all claims and actions
whatsoever against the Collateral Agent and its officers, employees, attorneys
and agents, arising out of or related directly or indirectly to any or all of
the foregoing acts, omissions and circumstances.




10.

Indemnification.  The Lenders hereby agree to indemnify, reimburse and hold
harmless the Collateral Agent and its directors, officers, employees, attorneys
and agents, jointly and severally, from and against any and all claims,
liabilities, losses and expenses that may be imposed upon, incurred by, or
asserted against any of them, arising out of or related directly or indirectly
to this Agreement or the Collateral, except such as are occasioned by the
indemnified person’s own gross negligence or willful misconduct.




11.

Miscellaneous.




(a)

Rights and Remedies Not Waived.  No act, omission or delay by the Collateral
Agent shall constitute a waiver of the Collateral Agent’s rights and remedies
hereunder or otherwise.  No single or partial waiver by the Collateral Agent of
any default hereunder or right or remedy that it may have shall operate as a
waiver of any other default, right or remedy or of the same default, right or
remedy on a future occasion.




(b)

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to conflicts of laws that
would result in the application of the substantive laws of another jurisdiction
.








4

12/2/2008, 2:23 PM













(c)

Waiver of Jury Trial and Setoff; Consent to Jurisdiction; Etc.




(i)

In any litigation in any court with respect to, in connection with, or arising
out of this Agreement or any instrument or document delivered pursuant to this
Agreement, or the validity, protection, interpretation, collection or
enforcement hereof or thereof, or any other claim or dispute howsoever arising,
between the Collateral Agent and the Lenders or any Lender, then each Lender, to
the fullest extent it may legally do so, (A) waives the right to interpose any
setoff, recoupment, counterclaim or cross-claim in connection with any such
litigation, irrespective of the nature of such setoff, recoupment, counterclaim
or cross-claim, unless such setoff, recoupment, counterclaim or cross-claim
could not, by reason of any applicable federal or state procedural laws, be
interposed, pleaded or alleged in any other action; and (B) WAIVES TRIAL BY JURY
IN CONNECTION WITH ANY SUCH LITIGATION AND ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  EACH
LENDER AGREES THAT THIS SECTION 11(c) IS A SPECIFIC AND MATERIAL ASPECT OF THIS
AGREEMENT AND ACKNOWLEDGE THAT THE COLLATERAL AGENT WOULD NOT ENTER THIS
AGREEMENT IF THIS SECTION 11(c) WERE NOT PART OF THIS AGREEMENT.




(ii)

Each Lender irrevocably consents to the exclusive jurisdiction of any State or
Federal Court located within the County of New York, State of New York, in
connection with any action or proceeding arising out of or relating to this
Agreement or any document or instrument delivered pursuant to this Agreement or
otherwise.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.  Each Lender hereby waives, to the fullest extent it may effectively do so,
the defenses of forum non conveniens and improper venue.




(d)

Admissibility of this Agreement.  Each of the Lenders agrees that any copy of
this Agreement signed by it and transmitted by telecopier for delivery to the
Collateral Agent shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence.




(e)

Address for Notices. Any notice or other communication under the provisions of
this Agreement shall be given in writing and delivered in person, by reputable
overnight courier or delivery service, by facsimile machine (receipt confirmed)
with a copy sent by first class mail on the date of transmissions, or by
registered or certified mail, return receipt requested, directed to such party’s
addresses set forth below (or to any new address of which any party hereto shall
have informed the others by the giving of notice in the manner provided herein):




In the case of the Collateral Agent, to:




Barbara R. Mittman, Esq.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: (212) 697-3575








5

12/2/2008, 2:23 PM













In the case of the Lenders, to:




To the address and telecopier number set forth on

Schedule A hereto.




In the case of Parent and Guarantor, to:




Wizzard Software Corporation

5001 Baum Boulevard, Suite 770

Pittsburgh, PA 15213

Attn: Christopher J. Spencer, President and CEO

Fax: (412) 621-2625




With an additional copy by fax only to:




Burningham & Burningham

455 East 500 South, Suite 205

Salt Lake City, Utah 84111

Attn: Branden T. Burningham, Esq.

Fax: (801) 355-7126




If to Parent, Guarantor, Lender or Collateral Agent,

with a copy by telecopier only to:




Grushko & Mittman, P.C.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: (212) 697-3575




(f)

Amendments and Modification; Additional Lender.  No provision hereof shall be
modified, altered, waived or limited except by written instrument expressly
referring to this Agreement and to such provision, and executed by the parties
hereto.  Any transferee of a Note who acquires a Note after the date hereof will
become a party hereto by signing the signature page and sending an executed copy
of this Agreement to the Collateral Agent and receiving a signed acknowledgement
from the Collateral Agent.




(g)

Fee.  Upon the occurrence of an Event of Default, the Lenders collectively shall
pay the Collateral Agent the sum of $10,000 on account, to apply against an
hourly fee of $500 to be paid to the Collateral Agent by the Lenders for
services rendered pursuant to this Agreement.  All payments due to the
Collateral Agent under this Agreement including reimbursements must be paid when
billed.  The Collateral Agent may refuse to act on behalf of or make a
distribution to any Investor who is not current in payments to the Collateral
Agent.  Payments required pursuant to this Agreement shall be pari passu to the
Investors’ interests in the Notes.  The Collateral Agent is hereby authorized to
deduct any sums due the Collateral Agent from Collateral in the Collateral
Agent’s possession. Parent agrees to promptly reimburse Investors for all
payments made by Investor to Collateral Agent hereunder.  Failure to promptly
reimburse Investors is an Event of default under the Notes.




(h)

 Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same





6

12/2/2008, 2:23 PM













instrument.  This Agreement may be executed by facsimile signature and delivered
by facsimile transmission.




(i)

Successors and Assigns.  Whenever in this Agreement reference is made to any
party, such reference shall be deemed to include the successors, assigns, heirs
and legal representatives of such party.  No party hereto may transfer any
rights under this Agreement, unless the transferee agrees to be bound by, and
comply with all of the terms and provisions of this Agreement, as if an original
signatory hereto on the date hereof.




(j)

Captions: Certain Definitions.  The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement.  As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.




(k)

Severability.  In the event that any term or provision of this Agreement shall
be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.




(l)

Entire Agreement.  This Agreement contains the entire agreement of the parties
and supersedes all other agreements and understandings, oral or written, with
respect to the matters contained herein.




(m)

Schedules.  The Collateral Agent is authorized to annex hereto any schedules
referred to herein.










[THIS SPACE INTENTIONALLY LEFT BLANK]








7

12/2/2008, 2:23 PM













IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agent
Agreement to be duly executed as of the date first written above.




WIZZARD SOFTWARE CORPORATION

“Parent”










By: /s/ Christopher J. Spencer

Name: Christopher J. Spencer

Title: Chief Executive Officer










INTERIM HEALTHCARE OF WYOMING, INC.

“Guarantor”










By: /s/ Christopher J. Spencer

Name: Christopher J. Spencer

Title: President







BARBARA R. MITTMAN

“Collateral Agent”










/s/ Barbara R. Mittman







“LENDERS”













/s/

/s/

ALPHA CAPITAL ANSTALT

MILL CITY VENTURES, LP













/s/

ISLES CAPITAL, LLC





8

12/2/2008, 2:23 PM













SCHEDULE A TO COLLATERAL AGENT AGREEMENT







LENDER

NOTE PRINCIPAL AMOUNT

ISSUE DATE

ALPHA CAPITAL ANSTALT

Pradafant 7

9490 Furstentums

Vaduz, Lichtenstein

Fax: 011-42-32323196

$200,000.00

 

MILL CITY VENTURES, LP

900 IDS Center

Minneapolis, MN 55402

$500,000.00

 

ISLE CAPITAL, LLC

900 IDS Center

80 South 8th Street

Minneapolis, MN 55402

$300,000.00

 

TOTAL

$1,000,000.00

 











9

12/2/2008, 2:23 PM





